Citation Nr: 0730993	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Katherine M. Rossi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin that denied the veteran's claims for 
service connection for his right knee and left wrist 
disorders.  

In his March 2005 Notice of Disagreement (NOD) and November 
2005 VA Form 9, the veteran specified that he was appealing 
the RO's denial of service connection for a right knee 
disorder.  As such, service connection for a right knee 
disorder is the only issue before the Board on this appeal.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of his appeal has been 
obtained.

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with a right knee disorder to include 
arthritic-type changes in his right knee.

3.  The competent medical evidence of record does not show 
that the veteran's current right knee disorder is related to 
his military service or that right knee arthritis manifested 
to a compensable degree within one year of discharge.


CONCLUSION OF LAW

1.  The veteran's current right knee disorder was not 
incurred in or aggravated by active service; nor may right 
knee arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§  1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, (3) that the claimant is 
expected to provide, and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (finding that when VCAA notice 
follows the initial unfavorable AOJ decision, remand and 
subsequent RO actions may "essentially cure [] the error in 
the timing of notice").  VCAA notice should also apprise the 
veteran of the criteria for assigning disability ratings and 
for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).    

In correspondence dated in July 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits.  The 
RO further advised the veteran that VA was responsible for 
obtaining relevant records from any federal agency and would 
make reasonable efforts to obtain relevant records not held 
by any federal agency.  The July 2003 VCAA letter asked that 
the veteran send a statement providing a detailed history of 
the claimed right knee disorder, including all information 
from the date of onset through to the current date, making 
sure to include a description of the symptoms and the level 
of severity, when the symptoms were experienced and how long 
they lasted, and whether medication was taken for the 
symptoms.  The veteran was instructed to send all requested 
evidence as soon as possible, preferably within thirty days.  
Although the July 2003 letter did not specifically address 
the elements of degree of disability and effective date, it 
did instruct the veteran to provide the aforementioned 
statement providing a detailed history of his disorder.  
Furthermore, the Board notes that the notice defect was 
harmless error because the veteran was sent notice of such 
elements in a letter dated March 2006 and provided with an 
additional opportunity to submit evidence in support of his 
claim.  The veteran did not respond to the March 2006 
correspondence.

The Board further observes that the RO provided the veteran 
with copies of the March 2004 rating decision, the September 
2005 Statement of the Case (SOC), the January 2006 
Supplemental Statement of the Case (SSOC), and the March 2006 
SSOC.  The March 2004 rating decision, September 2005 SOC, 
January 2006 SSOC, and March 2006 SSOC all included 
discussions of the facts of the veteran's claim, pertinent 
laws and regulations, notification of the basis of the 
decision, and a summary of the evidence considered to reach 
the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service medical records, DD Form 214, 
private medical records and related correspondence dated from 
May 1998 to March 2003, and several written statements 
submitted by the veteran and/or his representative from March 
2002 to June 2006 are of record and have been considered.  In 
addition, the Board notes that the RO afforded the veteran a 
VA examination in December 2003 and obtained a medical nexus 
opinion regarding the etiology of the veteran's current right 
knee disorder.  The December 2003 VA examination report is of 
record and has been considered.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Evidence

In his VA Form 21-4138 dated March 2002, the veteran claimed 
service connection for a right knee disorder.  The veteran 
reported that the initial injury occurred in Heidelberg, 
Germany "about 1987."  The veteran wrote that he "had pain 
and clicking in [his] right knee" which was diagnosed as a 
torn ligament.  The veteran noted that "[a] possible ACL 
tear was also mentioned by the medical staff [he] saw."  The 
veteran reported that he "was referred to physical therapy 
and then given exercises to do."  Since his discharge from 
service, the veteran wrote that he has received medical care 
for his right knee.  The veteran reported that he experiences 
"pain and discomfort" in his knee during busy days at work 
and noted that his "right knee joint gets inflamed and 
swollen with use." 

Service medical records indicate that the veteran sought 
medical care for his right knee on several occasions during 
service.  In November 1986, the veteran reported experiencing 
right knee pain while running.  The medical examiner assessed 
the veteran as having mild retro patellar pain syndrome.  In 
March 1988, the veteran sought medical care after injuring 
his right knee skiing.  The veteran reported that his right 
knee hurt when he walked and that he was unable to extend his 
right leg fully.  Service medical records indicate that a 
service examiner assessed the veteran as having a "MCL 
strain vs. tear" and referred the veteran to physical 
therapy.  A March 1988 radiologic consultation request for 
right knee views indicated that the veteran "twisted and 
fell skiing" in late February 1988 and his right knee was 
"still swollen."  The March 1988 radiologic examination 
report indicates that "no significant abnormality" was 
found.  In service medical records dated March 1988 to May 
1988, assessments of the veteran's right knee disorder 
included "meniscal tear vs. MCL sprain," "? Partial ACL 
vs. med mx," and "healing ACL sprain."  In a May 1988 
orthopedic clinic treatment report, however, the veteran was 
assessed as having an "ACL sprain [and] possible meniscal 
tear" and his condition was reported as "healing ACL 
sprain."  

A March 1994 Army Reserve National Guard (ARNG) periodic 
examination report shows that the veteran's lower extremities 
were clinically evaluated as normal.  The March 1994 ARNG 
medical history report indicates that the veteran reported 
having no history of arthritis.  The veteran did report a 
history of a "trick" or locked knee, elaborating that his 
left knee locked once in 1993.  The medical history report 
contains no mention of the veteran's right knee.    

Private medical records dated from May 1998 through October 
1998 indicate that the veteran sought medical care after 
injuring his right knee playing volleyball.  A record dated 
May 1998 indicates that the veteran presented for 
"evaluation of a volleyball injury" to his right knee that 
had occurred two weeks earlier.  The veteran stated that his 
right knee hurt when he walked and that he was unable to 
extend his right leg fully.  The veteran reported injuring 
the same knee skiing ten years before, but explained that the 
skiing injury was treated nonsurgically and that he had not 
had problems in between the knee injuries.  A May 1998 MRI 
showed "a tibial bone bruise and an injured ACL, which is 
old."  In a medical record dated June 1998, the veteran was 
diagnosed with "[o]ld right ACL tear, now bone bruise 
secondary to trauma" and assessed as "[a] 30-year-old male 
with a new injury to knee playing sand volleyball."  In a 
medical report dated September 1998, the veteran was assessed 
as having an "[a]nterior cruciate ligament injury of 
undetermined age" and a "possible lateral meniscus tear."  
Medical records indicate that the veteran underwent a right 
knee arthroscopy and ACL reconstruction with patellar tendon 
graft in October 1998.  

Private medical records dated from October 1998 through March 
2003 indicate that the veteran continued to experience 
problems with his right knee following his October 1998 
surgery.  According to a May 1999 record, after continuing to 
report problems with right knee range of motion, the veteran, 
diagnosed as "[s]tatus post right knee ACL reconstruction 
with flexion contracture," underwent arthroscopic 
debridements.  The veteran was instructed to do physical 
therapy to maximize the range of motion and function in his 
right knee.  A medical report dated March 2003 notes the 
veteran's ACL reconstruction history and states that his 
postoperative course was complicated by development of 
arthrofibrosis and a cyclops lesion.  The report indicates 
that the veteran was able to achieve a reasonable range of 
motion in his right knee but that he remained "troubled by 
ongoing patellofemoral pain."  The veteran was assessed as 
having "[p]ersistent knee pain," despite having "a stable 
knee on exam with good range of motion," and "patellar 
malalignment and maltracking, and patellar baja as a late 
effect of his surgeries," which were identified as likely 
causes of the veteran's "persistent anterior knee pain, most 
likely due to increased patellofemoral joint stresses."  

ARNG service medical records dated from August 1998 through 
December 2001 reference the veteran's right ACL 
reconstruction surgery and right knee disorder and note that 
the veteran's assignments were limited accordingly.  ARNG 
service medical records dated from indicate that the veteran 
was prohibited from activities to include: running, jumping, 
pivoting, prolonged marching, jogging, timed events, and the 
Army Physical Fitness Test.

The VA examination report dated in December 2003 indicates 
that the veteran's knees showed no evidence of swelling and 
that the veteran had normal range of motion in both knees.  
The veteran reported that he experiences intermittent 
swelling if he overdoes activity and does have some 
stiffness, particularly with inactivity.  As stated in the 
examination report, diagnostic tests revealed "[r]ight knee 
surgical changes, what appears to be focal calcification in 
the anterior knee joint region on the slightly obliqued 
lateral view, and minimal right knee arthritic-type 
changes," as well as "faint calcifications just inferior to 
the patella."  The VA examiner diagnosed the veteran with 
"acute flexion-extension rotation injury in 1988 in the 
service, with no specific x-ray test to specifically rule in 
or out an ACL tear at that time, with re-injury in 1998, with 
a diagnosis at that time of complete tear of the ACL and 
tibial bone bruise, requiring ACL repair, with post-operative 
scar tissue requiring arthroscopic debridement procedures."  
In the December 2003 examination report, the VA examiner 
concluded that "it is more likely than not that the 
veteran's current right knee condition is related to the 
second injury that occurred in 1998."  In support of this 
conclusion, the examiner cited how well the veteran did after 
recovering from the 1988 injury, noting that the veteran did 
physical training in the service for the two years following 
his injury, and "the fact that the orthopedic doctor that 
saw him for the second injury in 1998 stated that the ACL 
injury was of undetermined age, that is, he could not state 
100 percent that it was related to the 1988 injury."  The VA 
examiner also determined that "the mild arthritic changes 
would more likely be related to the 1998 injury."


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability,  (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of ten percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.      

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


IV.	Analysis

There is ample medical evidence of record to show that the 
veteran has a right knee disorder.  The December 2003 VA 
examination report provides ample evidence that the veteran 
is currently diagnosed with "[a]cute flexion-extension 
rotation injury in 1988 in the service, with no specific x-
ray test to specifically rule in or out an ACL tear at that 
time, with re-injury in 1998, with a diagnosis at that time 
of complete tear of the ACL and tibial bone bruise, requiring 
ACL repair, with post-operative scar tissue requiring 
arthroscopic debridement procedures" and is manifesting 
"minimal right knee arthritic-type symptoms."  Private 
medical records dated from March 2001 through March 2003 and 
the VA examination report dated December 2003 show that the 
veteran has a documented history of right knee disorders to 
include: ACL reconstruction, decreased range of motion, 
patellar malalignment and maltracking, patellar baja, 
arthroscopic debridement procedures, persistent anterior knee 
pain, arthrofibrosis, and a cyclops lesion.  As such, the 
Board concludes that the competent medical evidence of record 
shows that the veteran has a right knee disorder as claimed.

The Board notes that the veteran was diagnosed with and 
treated for a right knee disorder while in service.  Service 
medical records show that, in November 1986, the veteran 
reported experiencing pain in his right knee while running 
and was assessed with mild retro patellar pain syndrome.  In 
March 1988, the veteran sought medical care after injuring 
his right knee skiing and was provisionally diagnosed with a 
"[right] MCL strain," although service medical records show 
the veteran was later assessed with "meniscal tear vs. MCL 
sprain" and, on another occasion, with "healing ACL 
sprain."  During the veteran's period of service, the 
competent medical evidence of record shows that a right knee 
disorder, assessed as mild retro patellar pain syndrome, was 
identified and a right knee injury, provisionally diagnosed 
as "[right] MCL strain," was sustained.    

Although the record supports the veteran's contention that he 
was diagnosed with and treated for a right knee disorder 
during service, there is no indication in the record that he 
suffered from right knee arthritis while in service or that 
right knee arthritis manifested to a compensable degree 
within the one-year presumptive period following his 
discharge.  Service medical records contain no complaints or 
diagnoses of arthritis during service.  In an ARNG periodic 
examination report dated March 1994, the veteran indicated 
that did not currently have and had no history of arthritis.  
The record indicates that "minimal right knee arthritic-type 
changes" were first identified in a VA examination report 
dated December 2003, over thirteen years after the veteran 
was discharged from service in July 1990.  Thus, the evidence 
does not show that arthritis was identified during service or 
that arthritis manifested to a compensable degree within the 
one-year presumptive period following the veteran's discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

Although the veteran contends that his current right knee 
disorder is related to an injury sustained or diagnosis 
received during service, the medical evidence of record does 
not support this contention.  A private medical record dated 
June 1998 shows that the veteran was diagnosed with an 
"[o]ld right ACL tear, now bone bruise secondary to 
trauma."  The veteran believes that the aforementioned ACL 
tear was incurred while he was on active duty.  While service 
medical records show that the veteran was assessed as having 
retro patellar pain syndrome in November 1986 and was treated 
for a March 1988 right knee injury, assessed as "[right] MCL 
strain," "meniscal tear vs. MCL sprain," "? Partial ACL 
vs. med mx," and "healing ACL sprain," the veteran's 
service medical records contain no documentation of any 
diagnosis of or treatment for a right knee ACL tear.  
Although private medical records dated from May 1998 to March 
2003 contain notations linking the veteran's 1998 knee injury 
to a prior ACL tear in the right knee, they offer no opinion 
regarding the etiology of the ACL tear and do not identify 
the 1988 knee injury to be the likely source, nor do they 
include an opinion regarding the etiology of the veteran's 
current right knee disorder.  Therefore, the private medical 
evidence of record does not show that a right knee ACL tear 
or any right knee disorder with which the veteran is 
currently diagnosed is related to service.  38. C.F.R. § 
3.303 (2007).

Furthermore, in the December 2003 examination report, the VA 
examiner concluded that "it is more likely than not that the 
veteran's current right knee condition is related to the 
second injury that occurred in 1998."  In support of this 
conclusion, the VA examiner referenced: how well the veteran 
recovered from the 1988 injury, noting that the veteran did 
physical training in the service for the two years following 
his injury; how well the veteran did from 1990, the time of 
discharge, through 1998 when the veteran reinjured his right 
knee, noting that the veteran was running at least two miles 
at a time during that time period without difficulty; and 
"the fact that the orthopedic doctor that saw [the veteran] 
for the second injury in 1998 stated that the ACL injury was 
of undetermined age, that is, he could not state 100 percent 
that it was related to the 1988 injury."  The VA examiner 
also determined that "the mild arthritic changes would more 
likely be related to the 1998 injury."  The VA examiner 
reviewed the veteran's claim file and no competent medical 
opinion to the contrary exists in the record.  Therefore, the 
Board finds the VA examiner's opinion dispositive on the 
question of whether the veteran's right knee disorder is 
related to his military service.  

Therefore, the Board finds that there is no competent medical 
evidence of record to show that the veteran's in-service 
right knee disorder resulted in the veteran's current right 
knee disorder to include arthritic-type changes in his right 
knee, or that arthritis of the right knee manifested to a 
compensable degree within one year of the veteran's discharge 
from service. As a result, the Board finds that service 
connection for a right knee disorder is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  In this case, 
however, the preponderance of the evidence is against the 
veteran's claim; therefore, the benefit of the doubt doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for right knee disorder is 
denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


